ACCEPTED
                                                                               01-15-00390-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          8/31/2015 3:17:00 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                         No. 01-15-00390-CV
  _______________________________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS        HOUSTON, TEXAS
                         HOUSTON, TEXAS            8/31/2015 3:17:00 PM
  _______________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
        JOHN T. PRESTON and C CHANGE INVESTMENTS, LLC,
                            Appellants,
                               v.

        EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ,
                             Appellees.
  _______________________________________________________________

       On Appeal from the 215th District Court of Harris County, Texas,
                     Hon. Elaine H. Palmer, presiding
                    Trial Court Cause No. 2011-44058
  _______________________________________________________________

           APPELLANTS’ SECOND UNOPPOSED MOTION
                     FOR EXTENSION OF TIME
_______________________________________________________________
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants John T. Preston and C Change Investments file this unopposed

motion for an extension of time to file their reply brief, pursuant to Rule 10.5(b) of

the Texas Rules of Appellate Procedure. Appellants seek this extension of time

because the parties are engaging in settlement discussions and would like to have

time to further those discussions while minimizing legal expenses.

      This is Appellants’ second request for an extension of time to file their reply.

Appellants’ reply is currently due September 1, 2015. This Court previously

granted a two-week extension of time to file this brief, from the original due date

of August 18, 2015.

      Appellants now request a second two-week extension of time to file their

reply brief, making it due Tuesday, September 15, 2015. This extra time will

enable the parties to continue their settlement discussions.

      Because the Appellants are appealing an interlocutory order denying their

special appearances, this is an accelerated appeal. TEX. CIV. PRAC. & REM. CODE §

51.014(a)(7). This is not a parental termination or child protective case.

      Counsel for appellees, Emjo Investments, Ltd. and H.J. von der Goltz, does

not oppose the relief requested in this motion.
      WHEREFORE, Appellants John T. Preston and C Change Investments, LLC

request a two-week extension of time to file their Reply Brief, making the brief due

Tuesday, September 15, 2015.

                                Respectfully submitted,

                                AHMAD, ZAVITSANOS, ANAIPAKOS,
                                ALAVI & MENSING, P.C.


                                By: /s/ Jane Langdell Robinson
                                Jane Langdell Robinson
                                Texas Bar No. 24062970
                                Monica Uddin
                                Texas Bar No. 24075195
                                Jamie Aycock
                                Texas Bar No. 24050241
                                1221 McKinney Street, Suite 3460
                                Houston, Texas 77010
                                713.655.1101
                                713.655.0062 Fax

                                ATTORNEYS FOR APPELLANTS
                                JOHN T. PRESTON and C CHANGE
                                INVESTMENTS, LLC


                      CERTIFICATE OF CONFERENCE
Under Texas Rule of Appellate Procedure 10.1(a)(5), I certify that on August 31,
2015, I conferred with Kelley M. Keller, attorney for Appellees Emjo Investments,
Ltd. and H.J. von der Goltz. Ms. Keller stated that appellees are not opposed to the
relief requested in this motion.


                                        /s/ Jane Langdell Robinson
                                           Jane Langdell Robinson
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on
all counsel of record in this case, identified below, on August 31, 2015, by the
electronic filing manager and/or by facsimile:

Kelley M. Keller                          F. Eric Fryar
kkeller@ellison-keller.com                eric@fryarlawfirm.com
Tracey N. Ellison                         Christina Richardson
tellison@ellison-keller.com               crichardson@fryarlawfirm.com
Kanchan Bhalerao                          FRYAR LAW FIRM, P.C.
ELLISON KELLER                            State Bar No. 24070495
5120 Woodway Dr., Suite 6019              912 Prairie, Suite 100
Houston, Texas 77056                      Houston, Texas 77002-3145
Telephone: 713-266-8200                   Fax: 281-605-1888
Fax: 713-266-8201                         Attorneys for all Intervenors/
Attorneys for Appellees Emjo              Plaintiffs
Investments, Ltd. and
H.J. von der Goltz

Asher Griffin
agriffin@scottdoug.com
Chris Sileo
mcsileo@scottdoug.com
SCOTT, DOUGLASS &
MCCONNICO, LLP
600 Congress Ave., Ste 1500
Austin, Texas 78701-2589
Fax: 512-474-0731
Attorneys for Appellees Chalsys,
MET, and Lo




                                              /s/ Jane Langdell Robinson
                                                 Jane Langdell Robinson
4851-2453-4823, v. 1